Chadwick, J.
(dissenting)- — It seems to me that there is more in this case than a technical definition of the words quoted and defined in the majority opinion. All contracts of the character assumed by the appellant and its predecessor in interest should be construed by reference to the principal undertaking. The Order of Lions issued a policy on the life of Alexander C. Campbell. No doubt he entered into the contract believing that his life was insured against death from any disease or casualty. To hold that an insurance company *407or beneficiary society can enter into a principal engagement to pay a certain sum in the event of death, and then so limit its undertaking by fine print provisos as to eliminate the .possibility of recovery in case of accidental death, in my opinion does violence to the first principles of justice, and is contrary to well settled rules of jurisprudence, as declared by the courts in construing insurance policies, bills of lading, etc. The policy is unilateral and was evidently drawn with intent to mislead the assured, for certainly no reasonable man would knowingly subscribe to a contract so unfair, so. unjust, and so clearly set as a snare for the unwary.
Further, the condition relied upon is not, in fact, the contract that was made between the parties. That was a simple contract to insure the life of the assured. A policy which should evidence that contract is now set up, in part at least, to defeat the claim. No reasonable minds could ever meet on the condition relied upon to sustain the defense in this case. The association took it upon itself to furnish the written evidence of the contract, and in doing so it switched the true contract, to which it had a right to attach reasonable conditions, to a sure-thing contract to be construed in accord with the real agreement only so long as the assured lived and paid his dues — a contract which the association assumed would never be read by the assured. Such contracts seldom are read. The party usually relies upon the well-spoken words of the agent. The added condition of the policy should not be held binding unless it appears that it was called to the attention of the assured and assented to. This is -within the rule declared by this court in Cole v. Union Cent. Life Ins. Co., 22 Wash. 26, 60 Pac. 68, 47 L. R. A. 201, and Foster v. Pioneer Mut. Ins. Ass’n., 87 Wash. 288, 79 Pac. 798. This doctrine is sustained on the theory that the application for the insurance is not merged in the policy, but is still vital to show the real agreement of the parties, and equally available to either in the event of a contest.
Notwithstanding the declaration of the majority that it is *408not committed “to the doctrine that such a clause would exempt the insurer from liability in every case where death occurs from accident,” I submit that the only way to beat out the policy upon which this action is based would be to die of an illness so lingering as to become a matter of common notoriety, or to succumb to the ravages of doddering old age. The case of Keels v. Mutual Reserve Fund Life Ass’n., 29 Fed. 198, is on all fours with this case, and should have been followed. For these reasons, I dissent.